Citation Nr: 0633001	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-36 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a generalized anxiety 
and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned in May 2006.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.

The Board observes that the veteran also perfected an appeal 
on other claims that were denied by the February 2003 rating 
decision.  Specifically, he perfected an appeal on the issues 
of entitlement to service connection for tinnitus, pes 
planus, bilateral knee strain, residuals of head trauma, and 
missing teeth.  However, service connection was subsequently 
granted for these claimed disabilities by a May 2005 rating 
decision.  In view of the foregoing, these issues have been 
resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The record further reflects that the veteran's Notice of 
Disagreement also addressed the February 2003 rating 
decision's denial of service connection for a detached 
retina.  However, he did not address this issue as part of 
his December 2003 VA Form 9 (Appeal to the Board).  See 38 
C.F.R. § 20.202.  More importantly, at his May 2006 hearing, 
the veteran stated that he was withdrawing this issue from 
appeal.  See 38 C.F.R. § 20.204.  Thus, this issue is not 
currently before the Board.

For the reasons stated below, the Board concludes that 
additional evidentiary development is necessary in the 
instant case.  Accordingly, this appeal will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

At the May 2006 hearing, the veteran's representative raised 
the issue that the veteran's psychiatric disorder developed 
secondary to his service-connected Meniere's syndrome 
(claimed as residuals of head trauma, unsteadiness, 
dizziness, and equilibrium condition to include previously 
service-connected hearing loss and previously denied 
tinnitus).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, there is no competent medical evidence which 
addresses the veteran's claim of secondary service 
connection.  Because there is competent medical evidence of 
both a current psychiatric disorder, and the service-
connected Meniere's syndrome, the Board concludes that a 
medical opinion is required to determine whether there is a 
nexus between the claimed disability and the service-
connected disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, the Board concludes that a remand is 
required for a new examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
psychiatric problems from January 2005 to 
the present.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine whether his current 
psychiatric disorder developed secondary 
to his service-connected Meniere's 
syndrome.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
his current acquired psychiatric disorder 
developed due to his service-connected 
Meniere's syndrome.  If no such 
relationship is determined to exist, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that the service-connected Meniere's 
syndrome aggravates the veteran's current 
psychiatric disorder.  By aggravation, 
the Board means a permanent increase in 
the severity of the disability which is 
beyond its natural progression.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in December 2005, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

